DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2012/0248934).
With respect to claim 1, Kojima discloses a vibration wave motor (Fig 1) comprising: a vibrator (item 3) including a piezoelectric element (item 12) and a vibrating body (item 11); a friction member (item 4) including a first surface configured to come into contact with the vibrator (Fig 1), and a second surface, which is a surface on the opposite side of the first surface (Fig 1), the vibrator and the friction member moving relative to each other in a driving direction by a vibration generated by the vibrator (Paragraph 111); a supporting member (item 32) configured to support the friction member on the second surface side (Fig 1); and a pressure member (item 13) configured to bring the vibrator and the friction member into pressure contact with each other (Fig 5A), wherein in the driving direction, the first surface is longer than the vibrator (Fig 1), wherein a fixing portion (item 33) configured to fix the friction member to 
With respect to claim 7, Kojima discloses the vibration wave motor according to claim 1, further comprising a holding member (item 11) configured to hold the vibrator, wherein the vibrator includes a pair of arm portions (items 11c) held by the holding member, and wherein the vibrator is moveable to a position where the pair of arm portions overlap the fixing portion in the pressure direction (Fig 1).
With respect to claim 8, Kojima discloses an optical device comprising: a vibration wave motor (Fig 1); and a driven body (item 3) configured to be driven by the vibration wave motor (item 3), the vibration wave motor comprising: a vibrator including a piezoelectric element (item 12) and a vibrating body (item 11); a friction member (item 4) configured to come into contact with the vibrator (Fig 1), the vibrator and the friction member moving relative to each other in a driving direction by a vibration generated by the vibrator (Paragraph 111); a supporting member (item 32) configured to support the friction member (Fig 1); and a pressure member (item 13) configured to bring the vibrator and the friction member into pressure contact with each other (Fig 5A), wherein in the driving direction, the first surface is longer than the vibrator (Fig 1), wherein a fixing portion (item 33) configured to fix the friction member to the supporting member is provided in the friction member (Fig 1), and wherein the vibrator is moveable to a position where at least part of the vibrator and the fixing portion overlap each other in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Oikawa (US 2016/0352257).
With respect to claim 2, Kojima discloses the vibration wave motor according to claim 1.
Kojima does not explicitly disclose a fastening member configured to fix the friction member and the supporting member, wherein a fixing portion of the friction member has a hole shape, and wherein the fastening member is inserted into the fixing portion to fix the friction member and the supporting member.
Oikawa teaches a piezoelectric vibration wave motor including a fastening member (items 111) configured to fix the friction member (item 101) and the supporting member (item 110), wherein a fixing portion of the friction member has a hole shape, and wherein the fastening member is inserted into the fixing portion to fix the friction member and the supporting member (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the fastening member of Oikawa with the piezoelectric vibration wave 
With respect to claim 4, the combination of Kojima and Oikawa discloses the vibration wave motor according to claim 2. Oikawa discloses that the fastening member is inserted into the fixing portion from the first surface side to fix the friction member and the supporting member (Fig 1).
With respect to claim 5, the combination of Kojima and Oikawa discloses the vibration wave motor according to claim 4. Kojima discloses that in the friction member, a length in the pressure direction of a portion around a position where the fixing portion is provided is shorter than a length in the pressure direction of a position where the friction member comes into contact with the vibrator (Fig 1)
With respect to claim 6, the combination of Kojima and Oikawa discloses the vibration wave motor according to claim 5. Kojima discloses that in the vibrator, a protruding portion (items 11b) protruding in the pressure direction comes into contact with the friction member (Fig 1), and wherein in the pressure direction, a length at which the fastening member protrudes from the first surface to the vibrator side is shorter than a length of the protruding portion (Fig 1)
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Yamamoto (US 2014/0285066).
With respect to claim 2, Kojima discloses the vibration wave motor according to claim 1.
Kojima does not explicitly disclose a fastening member configured to fix the friction member and the supporting member, wherein a fixing portion of the friction 
Yamamoto teaches a piezoelectric vibration wave motor including a fastening member (items 118) configured to fix the friction member (item 104) and the supporting member (item 116), wherein a fixing portion of the friction member has a hole shape, and wherein the fastening member is inserted into the fixing portion to fix the friction member and the supporting member (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the fastening member of Yamamoto with the piezoelectric vibration wave motor of Kojima for the benefit of better securing the friction member to the supporting member (Paragraph 26 of Yamamoto).
With respect to claim 3, the combination of Kojima and Yamamoto discloses the vibration wave motor according to claim 2. Yamamoto discloses that the fastening member is inserted into the fixing portion from the first surface side to fix the friction member and the supporting member (Fig 1).
With respect to claim 5, the combination of Kojima and Yamamoto discloses the vibration wave motor according to claim 4. Kojima discloses that in the friction member, a length in the pressure direction of a portion around a position where the fixing portion is provided is shorter than a length in the pressure direction of a position where the friction member comes into contact with the vibrator (Fig 1)
With respect to claim 6, the combination of Kojima and Yamamoto discloses the vibration wave motor according to claim 5. Kojima discloses that in the vibrator, a protruding portion (items 11b) protruding in the pressure direction comes into contact .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Shimada (US 2016/0127623).
With respect to claim 9, Kojima discloses the optical device according to claim 8.
Kojima does not disclose that the optical device is an interchangeable lens replaceable camera and that the driven body is a lens.
Shimada teaches a piezoelectric vibration motor device in which the optical device is an interchangeable lens replaceable camera and that the driven body is a lens (Paragraph 61).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the replaceable lens of Shimada with the vibration wave motor of Kojima for the benefit of providing zoom, focus, and image stabilization in an interchangeable lens camera (Paragraph 61 if Shimada).
Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the vibrator of Kojima et al. is not moveable to a position where at least a part of the vibrator and the fixing portion overlap. However, the vibrator of Kojima et al. is moveable to abut the fixing portion, and therefore overlaps the fixing portion at this position. In addition, the fixing portion includes a portion that extends beyond the edge of the base (item 32), resulting in further overlap at this portion of the fixing portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837